 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       LEON HARDIN,                                     No. 2:17-cv-1340 MCE AC P
12                         Plaintiff,
13             v.                                         FINDINGS AND RECOMMENDATIONS
14       D. BAUGHMAN, et al.,
15                         Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se, has filed a request to withdraw from the

18   settlement agreement and re-open this action. ECF No. 34.

19            On April 4, 2019, the parties participated in a settlement conference before Magistrate

20   Judge Carolyn K. Delaney and the case settled. ECF No. 30. The same day, a stipulation for

21   voluntary dismissal with prejudice was filed in this case, ECF No. 31, and signed notices of

22   voluntary dismissal with prejudice were submitted to the court for filing in Hardin v. Pfeiffer,

23   1:18-cv-1097 LJO JDP, and Hardin v. Rodriguez, 1:18-cv-1419 JLT, ECF No. 30. In accordance

24   with the stipulation for dismissal, this case was closed on April 5, 2019. ECF No. 32. Now, over

25   two years later, plaintiff seeks to withdraw from the settlement agreement on multiple grounds

26   and requests that his case be re-opened. ECF Nos. 34, 35.1

27

28   1
         Plaintiff has filed two nearly identical copies of his motion.
                                                           1
 1          Plaintiff gives no explanation for his lengthy delay in seeking to withdraw from the
 2   settlement agreement, although it appears that he may be attempting to claim that he has only
 3   recently had an opportunity to review the written settlement agreement. ECF No. 34 at 1. To the
 4   extent plaintiff is in fact attempting to make such a claim, it is belied by the attached copy of the
 5   agreement that was signed and dated by plaintiff on April 4, 2019. Id. at 3-6.
 6          “The construction and enforcement of settlement agreements are governed by principles
 7   of local law which apply to interpretation of contracts generally.” Jeff D. v. Andrus, 899 F.2d
 8   753, 759 (9th. Cir. 1989) (citation omitted). With respect to plaintiff’s reasons for wanting to
 9   withdraw from the settlement agreement, he first claims that he has not and will not comply with
10   the condition that he sign and file notices of voluntary dismissal in Hardin v. Pfeiffer and Hardin
11   v. Rodriguez. However, the record in this case shows that plaintiff submitted his signed notices at
12   the settlement conference, ECF No. 30, and the dockets in Hardin v. Pfeiffer and Hardin v.
13   Rodriguez show that they were filed the same day.
14          Plaintiff next makes allegations regarding the manner in which the settlement conference
15   was conducted. He claims that he spoke with the settlement judge only, was not allowed to
16   negotiate directly with defendants, and was kept “separated and isolated in another room.” ECF
17   No. 34 at 1-2. He also makes a conclusory allegation that the settlement judge was “working for
18   the Defendant and against the Plaintiff.” Id. at 2. Plaintiff’s allegations regarding how the
19   settlement conference was conducted appear to describe a typical settlement conference. The
20   parties in a settlement conference routinely meet separately with the settlement judge, who acts as
21   an intermediary and moves between the rooms to present offers made by the parties. Settlement
22   conference judges also typically discuss with the parties the weaknesses of their case and
23   obstacles they may face if they do not settle the case.
24          Plaintiff also argues that he “should have had a[n] Assistant General Counsel by CDCR”
25   and that he required appointment of a guardian ad litem under Federal Rule of Civil Procedure
26   17(c). Id. at 1-2. It appears that plaintiff is under the mistaken belief that the Assistant General
27   Counsel for the CDCR who signed the settlement agreement was meant to represent him, and he
28   was therefore deprived of such representation because counsel did not appear to advise plaintiff
                                                        2
 1   and did not sign the agreement until seven days after all the other signatories. Id. The settlement
 2   agreement clearly states that the CDCR was entering into the settlement agreement on behalf of
 3   the individual defendants, id. at 3, making it equally clear that the Assistant General Counsel for
 4   the CDCR was signing the agreement on behalf of the defendants and was not representing
 5   plaintiff. Furthermore, the brief delay in signing does not invalidate the settlement agreement.
 6          With respect to the claim that plaintiff required a guardian ad litem, the general claim that
 7   plaintiff was receiving mental health treatment is insufficient to establish that he required the
 8   appointment of a guardian ad litem, or was otherwise unable to represent his own interests, at the
 9   time he participated in the settlement conference. See Allen v. Calderon, 408 F.3d 1150, 1153
10   (9th Cir. 2005) (a pro se party “is entitled to a competency determination when substantial
11   evidence of incompetence is presented” (emphasis added)).
12          Finally, plaintiff claims that the payee data record does not have his social security
13   number, but there is no allegation that he failed to receive the payment agreed to in the settlement
14   agreement. ECF No. 34 at 2.
15          None of the reasons that plaintiff has given for wanting to withdraw from the settlement
16   conference are grounds for rescission under California law. See Cal. Civil Code § 1686 (setting
17   forth grounds for rescission). Plaintiff has therefore failed to set forth any legal basis for
18   withdrawal from the settlement agreement.
19          Accordingly, IT IS HEREBY RECOMMENDED that plaintiff’s request to withdraw from
20   the settlement agreement and re-open the case, ECF No. 34, be DENIED.
21          These findings and recommendations are submitted to the United States District Judge
22   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days
23   after being served with these findings and recommendations, any party may file written
24   objections with the court and serve a copy on all parties. Such a document should be captioned
25   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
26   objections shall be served and filed within fourteen days after service of the objections. The
27   ////
28   ////
                                                         3
 1   parties are advised that failure to file objections within the specified time may waive the right to
 2   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 3   DATED: May 27, 2021
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        4
